
	

114 HR 5092 RH: Reinforcing American-Made Products Act of 2016
U.S. House of Representatives
2016-04-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IB
		Union Calendar No. 686
		114th CONGRESS
		2d Session
		H. R. 5092
		[Report No. 114–876]
		IN THE HOUSE OF REPRESENTATIVES
		
			April 28, 2016
			Mr. Harper (for himself, Mrs. Blackburn, Mr. Burgess, Mr. Lance, Mr. Mullin, Mr. Pompeo, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		
			December 13, 2016
			Committed to the Committee of the Whole House on the State of the Union and ordered to be printed
		
		A BILL
		To make exclusive the authority of the Federal Government to regulate the labeling of products made
			 in the United States and introduced in interstate or foreign commerce, and
			 for other purposes.
	
	
 1.Short titleThis Act may be cited as the Reinforcing American-Made Products Act of 2016. 2.Exclusivity of Federal authority to regulate labeling of products made in the United States and introduced in interstate or foreign commerceSection 320933 of the Violent Crime Control and Law Enforcement Act of 1994 (15 U.S.C. 45a) is amended—
 (1)in the first sentence, by striking To the extent and inserting the following:  (a)In generalTo the extent;
 (2)by adding at the end the following:  (b)Effect on State lawThe provisions of this section shall supersede any provisions of the law of any State relating to the extent to which a product is introduced, delivered for introduction, sold, advertised, or offered for sale in interstate or foreign commerce with a Made in the U.S.A. or Made in America label, or the equivalent thereof, in order to represent that such product was in whole or substantial part of domestic origin.; and
 (3)in the third sentence of subsection (a), as designated by paragraph (1), by striking Nothing in this section and inserting Except as provided in subsection (b), nothing in this section.   December 13, 2016 Committed to the Committee of the Whole House on the State of the Union and ordered to be printed 